DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
- The amendment filed on June 30, 2021 has been entered.
- Claims 1, 3-5, 7-9, 11-13 and 15-16 are pending.
- Claims 1, 3-5, 7-9, 11-13 and 15-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the charging is paused per connection among a plurality of connections associated with the terminal, and wherein a rate of data packets transmitted to the terminal is adjusted based on the procedure to pause the charging for the connection
 (Claims 1, 5, 9 and 13 ). “The closest prior art found is as follows:
	Kawakami et al. (Pub. No. US 2002/0136163 A1)- Data packet transfer within each of a plurality of respectively separate groups of terminals, based on use of group identifiers contained in the data packets, occurrence of congestion of the output section of a port of a switching hub is judged respectively separately for each of the terminal groups, and one or more congestion notification packets for effecting a pause in data packet transmission are generated and transmitted from that switching hub, directed only to one or more terminals of a group relating to the congestion. As a result, the effects of port congestion and of congestion control operations are limited to the terminal group concerned. Congestion can be judged for a terminal group based on a level of utilization of a port output buffer that is used only by that group, or based on a rate of flow of data from that group into a port output buffer which is used in common for all terminal groups, and congestion notification packets may be 
	Wajda (Patent No. US 7,212,544 B2)-may be prolonged pauses between the data packets to be transmitted, and/or empty packets or idle cells may be transmitted for lack of data. At any rate, the network can determine these gaps or idle packets and use them for one or more further data transfers. For example, packets can be inserted into the gaps of a data stream, or user-data packets or cells can be transmitted in place of empty packets or idle cells (Col. 2 Lines 63-67).
	Ahn et al. (Pub. No. US 2010/0150163 A1)-periodically generates a PAUSE frame and transmits the PAUSE frame through all ports connected to the Ethernet switch. However, in this case, since the transmission of a PAUSE frame is performed based on a cycle, a data packet transfer is paused by the PAUSE frame transmitted according to the cycle even when the data packet is actively being transferred, and thus data transfer delay may occur (See ¶0013).
None of these references, taken alone or in any reasonable combination, teach the claims as recited, “the charging is paused per connection among a plurality of connections associated with the terminal, and wherein a rate of data packets transmitted to the terminal is adjusted based on the procedure to pause the charging for the connection” (Claims 1, 5, 9 and 13 ) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472